Citation Nr: 1312778	
Decision Date: 04/17/13    Archive Date: 05/02/13

DOCKET NO.  08-20 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel



INTRODUCTION

The Veteran served on active duty from September 1971 to July 1973. 

This appeal comes before the Board of Veterans' Appeals (Board) from a March 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii.  In December 2011, the Board remanded the appeal.  The Board has since recharacterized the issue on appeal as provided on the first page of this remand to best reflect the Veteran's intent when filing the current claim.  

The Board also notes that, in addition to the paper claims file, there is a paperless, electronic claims file associated with the Veteran's claims.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The appeal was remanded in December 2011 to obtain a clarifying opinion as to the origins of the Veteran's low back disability.  The Veteran was provided with a VA examination in January 2012.  However, further clarification is needed.  

The VA examiner in October 2009 and the examiner in January 2012 concluded that an opinion could not be provided without resorting to mere speculation.  Specifically, the October 2009 examiner stated, "I cannot with any certainty rule out the possibility that his post-military work may have caused his back condition.  The 2012 examiner agreed with that conclusion.

For VA purposes "certainty" in an opinion is not required.  Rather, the question is more one of probabilities, i.e., is the likelihood that a condition is related to service more than 50 percent probable, less than 50 percent probable, or of equal probability (50/50).  For purposes of establishing service connection, a 50/50 or greater probability supports a grant of service connection, whereas a probability of less than 50 percent supports a denial of service connection.

In this case, the Veteran alleges that he was seen during service for his back.  However, the Veteran's service treatment records, which date from a 1968 pre-induction examination through July 1973, show no complaints, treatment, or findings of any back condition.  These service treatment records do reflect the Veteran worked on the golf course, and that he received a 2 day excuse from work for a rash.  There was no mention in these records concerning back pain.  Indeed, he denied having recurrent back pain on his July 1973 Report of Medical History at separation from service.  Moreover, on a very detailed separation physical examination report in July 1973, there were no findings of any spine condition.  Although his right knee problem was mentioned on this report, as well as several other conditions, there was no reference to any back treatment or back pain.  His physical profile at separation was normal. 

The Board further notes that the Veteran filed an original claim for service connection for hearing loss in 1977.  This claim did not reference any back disability.  

Despite the Veteran's current assertions that he injured his back during service, sought treatment for such during service, and had continuous problems with his back since that time, the Board finds such assertions are not credible.  In determining credibility, the Board may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot ignore a veteran's testimony simply because the veteran is an interested party; personal interest may, however, affect the credibility of the evidence).  

Specifically, the Veteran's service treatment records reveal multiple visits for many varied complaints, including flu symptoms, a rash, and knee complaints.  Indeed, he sought a duty excuse for a rash.  Yet, there is no mention of back pain.  It is unlikely that the Veteran would have failed to mention recurrent back complaints during at least some of these visits.  More telling is the Veteran's denial of recurrent back pain at the time of his separation, despite other disabilities for which he received treatment during service being specifically identified.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-1337 (2006) (the lack of contemporaneous medical records and conflicting statements of the veteran are factors that the Board can consider and weigh against a veteran's lay evidence).  Additionally, his failure to mention a back disability when filing an original claim four years after discharge further lends support to the conclusion that his allegation of in-service back disability continuing since service is not credible.  Finally, during the course of this claim, he has reported the onset of back as being in 1976 to the 2006 VA examiner, but has also argued in statements that he was seen in service for back pain.  

The Board has considered the Veteran's wife's statement that the Veteran would not go to the doctor during service because he worried about being discharged from the service.  However, as noted above, the Veteran sought treatment on multiple occasions in service for various problems other than his back, and such argument does not explain why he did not report such complaints at separation from service, as the fear of being discharged would no longer be valid.  

In any event, the evidence does tend to support the contention that he lifted heavy items during service, and the question of whether his duties during service are the cause of his post-service diagnosed back disability remains. 

The record on appeal reveals that the Veteran may receive ongoing treatment from the Honolulu VA Medical Center and Waianae Coast Comprehensive Health Center.  However, his post-January 2012 treatment records from VA and his post-May 2008 private treatment records are not found in the claims file.  Therefore, while the appeal is in remand status, these records should be obtained and associated with the claims file.  See 38 U.S.C.A. § 5103A(b) (West 2002); Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA adjudicators are deemed to have constructive notice of VA treatment records); Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992) (holding that when reference is made to pertinent medical records, VA is on notice of their existence and has a duty to assist the veteran to attempt to obtain them).

In light of the above, the Board finds that a remand for additional development and a clarifying VA medical opinion is needed.    

Accordingly, the appeal is REMANDED to the RO/AMC for the following actions:

1.  The RO/AMC should request relevant records dating since January 2012 from the Honolulu VA Medical Center.  All actions to obtain the requested records should be documented fully in the claims file.  If no records are available, the claims file should be annotated to reflect such and the Veteran notified of such.

2.  The RO/AMC, after obtaining an authorization from the Veteran, should request relevant records from Waianae Coast Comprehensive Health Center dating since May 2008.  All actions to obtain the requested records should be documented fully in the claims file.  If no records are available, the claims file should be annotated to reflect such and the Veteran notified of such.

3.  After undertaking the above development to the extent possible, the RO/AMC should forward the claims file to a VA neurosurgeon.  If a new examination is deemed necessary, one should be scheduled.  After a review of the claims file the neurosurgeon should respond to the following question:

Is it more likely (greater than 50% probability), less likely (less than 50% probability), or at least as likely as not (50/50 probability) that the Veteran's current low back disability was caused by the Veteran's military service, to include heavy lifting therein?  The neurosurgeon should explain the reasoning for the conclusions reached. 

The term "at least as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as to find against causation.  "More likely" and "as likely as not" support the contended causal relationship; "less likely" weighs against the claim.

If the neurosurgeon cannot provide a response to the above question without resorting to mere speculation, the neurosurgeon should explain why the requested opinion cannot be provided (i.e., because the limits of medical knowledge had been exhausted or because further information to assist in making the determination is needed such as additional records and/or diagnostic studies).  

4.  The RO/AMC should thereafter readjudicate the claim.  If the benefit sought on appeal remains denied, the appellant should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response before the appeal is returned to the Board.

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

